Citation Nr: 1631963	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  15-16 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether the Veteran's income or net worth is excessive for purposes of eligibility for VA nonservice-connected pension with special monthly pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran's wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1951 to December 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the RO that established entitlement to special monthly pension (SMP) based on the need for aid and attendance, but administratively denied nonservice-connected pension and SMP benefits due to excessive income or net worth.  The Veteran timely appealed.

In June 2016, the Veteran's spouse appeared as a witness at a videoconference hearing before the undersigned.  Records reveal that the Veteran was unable to attend, and that he now was in hospice care and was non-verbal.  Following the hearing, the Veteran's representative submitted additional evidence and waived initial consideration of the evidence by the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From April 2011 through May 2016, the Veteran and his spouse have maintained financial assets from a maximum of approximately $200,000, to at least a minimum of approximately $70,000.

2.  From April 2011 through May 2016, the Veteran and his spouse's living expenses, to include nursing home payments, total approximately $7,762.00 per month.  

3.  As of June 2016, the cost of the Veteran and his spouse's reasonable maintenance exceeded income by $5,647.00 a month.

4.  Given the Veteran's life expectancy and potential rate of depletion as of June 2016, the Veteran and his wife's total net worth is estimated to be reduced to $0.00 during the Veteran's lifetime. 

CONCLUSIONS OF LAW

1.  From April 2011 through May 2016, the Veteran and his wife's net worth precludes the payment of nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 1501, 1521, 1522, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.263, 3.274, 3.275 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, as of June 2016, the Veteran and his wife's net worth does not preclude the payment of nonservice-connected pension benefits based on the need for aid and attendance.  38 U.S.C.A. §§ 1502, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.274, 3.275 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by an April 2013 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issue, and explained the concepts of pension eligibility and net worth.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  Basic entitlement exists if, among other things, the Veteran meets certain net worth and annual income requirements.  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. § 3.3. 

VA law and regulations governing pension provide that pension shall be denied or discontinued when the net worth of the Veteran is such that, under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of the net worth be consumed for the Veteran's maintenance.  38 U.S.C.A. §1522(a); 38 C.F.R. § 3.274(a). 

The term "net worth" means the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. §§ 3.263(b), 3.275(b).

In determining whether net worth should be used for the Veteran's maintenance, factors to be considered include: whether the funds can be readily converted into cash at no substantial sacrifice; life expectancy; the number of dependents; and, the potential rate of depletion, including spending due to unusual medical expenses.  38 C.F.R. § 3.275(d). 

What constitutes excessive net worth is a question of fact for resolution after consideration of the facts and circumstances in each case.  See Veterans Benefits Administration Adjudication Procedure Manual M21-1MR, Part V, subpart i, Chapter 3, Section A.1.d.  Notably, the pension program is intended to afford beneficiaries a minimum level of security, and is not intended to protect substantial assets or build up the beneficiary's estate.  Id.  When the totality of the circumstances indicates that the corpus of the estates of a Veteran and his spouse are large enough that it would be reasonable to consume a part of the corpus for the Veteran's maintenance, the law provides that pension benefits should not be paid.  38 U.S.C.A. § 1522; 38 C.F.R. § 3.274(a).

Net worth is an eligibility factor which must be considered prior to the award, or prior to the continuance of an award, of a VA nonservice-connected pension. Persons who possess a certain level of financial resources may not be awarded such pensions.  There are no precise guidelines, however, that establish what amount of net worth would preclude the payment of a VA pension.  The standard is reasonableness.

At the time of his April 2011 claim, the Veteran indicated that he had entered an assisted living facility; and that the monthly charge was $3,585.00.  As of April 2011, the Veteran was 80 years old and had a life expectancy of 7.9 years.  See VA Adjudication Procedure Manual, M21-1, Part V, Subpart iii, Chapter 1, Section J.6.a, Life Expectancy Table.  Records show that, in addition to the monthly assisted living charges, the following monthly debts were considered by the RO:  food, $800.00; clothing, $287.00; taxes, $159.00; utilities, $1,330.00; Medicare (Part B), $96.50; insurance, $50; car and home expenses, $924.00; and other medical costs:  $525.00.  These monthly debts, excluding the assisted living facility charges, total approximately $4,177.00. 

In May 2013, the Veteran submitted an eligibility verification report, indicating that he was married and living with his spouse; and indicating that he had entered a nursing home in January 2010.  Regarding income, the Veteran reported receiving monthly amounts of $414.00 in Social Security benefits; and $1,482.82 in U.S. Civil Service (retirement) benefits, and that his spouse received $1,133.40 in retirement benefits.  The Veteran also reported receiving interest and dividends in the amounts of $2,599.00 in 2012 and $1,500.00 in 2013.  Concerning his net worth, the Veteran reported cash and/or non-interest-bearing bank accounts in the amounts of $22,606.24 (Veteran) and $2,499.34 (spouse); reported interest-bearing bank accounts (money market and certificates of deposit) in the amounts of $104,171.87 (Veteran) and $65,926.33 (spouse); and reported IRA's (Roth) in the amounts of $12,442.27 (Veteran) and $13,114.21 (spouse). 
     
In June 2016, the Veteran's spouse testified that their net worth was rapidly depleting.  She indicated that the Veteran was in hospice care and required additional skilled nursing care.  She estimated that those monthly charges were between $5,000 and $6,000, plus the costs of supplies.  She indicated that the Veteran would soon be age 86.
  
Also in June 2016, the Veteran's representative submitted an updated income verification report, as well as a statement showing new monthly charges of $5,545.00.  Account balances in June 2016 were $32.94 (savings); $4,374.66 (checking); and $70,124.84 (money market account).  No update of monthly debts, other than the nursing home/hospice care charges, was provided.

The evidence of record demonstrates that, from April 2011 through May 2016, the Veteran and his spouse maintained financial assets of a maximum of approximately $200,000 and of a minimum of approximately $70,000.  In view of the size of the Veteran's financial assets throughout the appeal and his monthly expenses through May 2016, the Board finds that some part of their assets could be utilized for the purpose of the Veteran's living costs, including his nursing home care.  The demonstrated net worth through May 2016 is sufficiently substantial that the Board finds it reasonable to expect that some portion of their assets should be consumed to defray the costs of the Veteran's maintenance.  Accordingly, the Board concludes that the Veteran and his spouse's net worth is a bar to receipt of VA pension benefits from April 2011 through May 2016.  38 U.S.C.A. § 1522; 38 C.F.R. §§ 3.274, 3.275.

The Board acknowledges that the Veteran is not expected to exhaust completely their assets for the purpose of establishing entitlement to nonservice-connected pension benefits. The purpose of the pension program is to aid Veterans and their dependents who are unable to provide themselves the basic necessities.  The law makes it clear that the award of a nonservice-connected pension, unlike many other VA benefits, is contingent upon the claimant meeting certain financial requirements.  38 U.S.C.A. § 1522.  

For the period of the appeal from June 2016, the evidence of record clearly shows that the Veteran's expenses exceed monthly income-i.e., resulting in a deficit monthly of approximately $4,530.00.  The evidence of record demonstrates both an increase in the costs of reasonable maintenance and a significant reduction in the Veteran and his spouse's net worth over the course of the appeal period.  For these reasons, the Board finds that it is unlikely that there will be any build-up of the estates of the Veteran and his spouse during the remainder of the Veteran's lifetime.  Resolving reasonable doubt in the Veteran's favor, the Board finds that their net worth is not excessive, given the Veteran's life expectancy, the cost of reasonable maintenance in excess of monthly income, and the health of the Veteran.  Accordingly, as of June 2016, the Board finds that the Veteran and his spouse's net worth is not a bar to pension entitlement based on the need for aid and attendance.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).
 

ORDER

From April 2011 through May 2016, the Veteran and his spouse's net worth is a bar to the receipt of pension entitlement; the appeal, for this period, is denied.

As of June 2016, the Veteran and his spouse's net worth is not a bar to pension entitlement based on the need for aid and attendance; the appeal, for this period, is granted.



____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


